ATTORNEY GRIEVANCE COMMISSION                              IN THE
OF MARYLAND                                                 COURT OF APPEALS
                                                            OF MARYLAND
       Petitioner,

v.                                                         Misc. Docket AG
                                                           No.-  67
GRACE BADOLATO KILCHENSTEIN                                September Term, 2017

       Respondent.

                                             ORDER

       Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed

herein pursuant to Maryland Rule 19-736, and Respondent's acknowledgment therein that

sufficient evidence exists to sustain allegations that she committed professional misconduct

in violation of Rules 1.15,5.3,5.5(a) and 8.4(a), (b), and (d) of the Maryland Lawyers'

Rules of Professional Conduct, in effect at the time of the misconduct, it is this 14th day

of   March           ,2018,

       ORDERED, that the Respondent, Grace Badolato Kilchenstein, be and she is hereby

indefinitely suspended from the practice of law in the State of Maryland, and it is further

       ORDERED, that the Clerk of this Court shall strike the name Grace Badolato

Kilchenstein from the register of attorneys, and pursuant to Maryland Rule 19-761, shall

certiff that fact to the Trustees of the Client Protection Fund of the Bar of Maryland   and


all clerks of all judicial tribunals in this State.



                                                        /s/ Clayton Greene Jr.
                                                      Senior Judge